 

EXHIBIT 10.1

 

 

ORIGINAL ISSUE DISCOUNT 10% SECURED PROMISSORY NOTE







Face Amount:   $275,000

____________, 2015

Purchase Price: $250,000




FOR VALUE RECEIVED, IFAN Financial, Inc., a Nevada corporation (the “Maker”),
with its principal offices located at 5694 Mission Center Road, Suite 602-660,
San Diego, CA, 92108-4312, promises to pay to the order of SBI Investments LLC,
2014-1, or its registered assigns (the “Payee”), upon the terms set forth below,
the principal amount of Two Hundred Seventy Five Thousand Dollars ($275,000)
(this “Note”).




1.

Payments.




(a)

All amounts payable hereunder shall be paid in lawful money of the United States
by certified check or wire transfer. Quarterly payments of principal and
interest shall be made on this Note beginning on _____, 2015 and continuing on
the last day of each quarter until paid in full.  The remaining unpaid
principal, accrued interest and any other fees under this Note shall become all
due and payable on _________, 2016 (the “Maturity Date”).  This Note shall bear
interest at the rate of 10% per annum.  Interest shall be computed on the basis
of a 360-day year of 12 thirty-day months, shall compound monthly and shall
accrue commencing on the date of issuance.  




(b)  

All overdue unpaid principal to be paid hereunder shall entail a late fee at the
rate of 22% per annum (or such lower maximum amount of interest permitted to be
charged under applicable law) which will accrue daily, from the date such
principal is due hereunder through and including the date of payment.




(c)

Absent the occurrence of an Event of Default (unless such Event of Default is
waived in writing by the Payee), the Maker may prepay this Note for 100% of the
full principal amount of this Note at any time prior to the Maturity Date.




2.

Secured Obligation. As security for the payment in full of principal and
performance under this Note and of all other liabilities and obligations of the
Maker to the Payee in respect of this Note, ____ shares of the Maker’s common
stock shall have been pledged to the Payee as security for this Note by the
Pledgors (as defined below) pursuant to a Pledge and Security Agreement
acceptable to the Payee by and among the pledgors referred to therein (the
“Pledgors”) and the Company.




3.

Events of Default.




(a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)

any default in the payment of the principal of this Note, as and when the same
shall become due and payable;




(ii)

Maker or any of its subsidiaries shall fail to observe or perform any of their
respective obligations owed to Payee under this Note or any other covenant,
agreement, representation or warranty contained in, or otherwise commit any
breach hereunder or in any other agreement executed in connection herewith and
such failure or breach shall not have been remedied within ten calendar days
after the date on which notice of such failure or breach shall have been
delivered;








--------------------------------------------------------------------------------



(iii)

Maker or any of its subsidiaries shall commence, or there shall be commenced
against Maker or any subsidiary, a case under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or Maker
or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall call a meeting of its creditors with
a view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;




(iv)

Maker or any subsidiary shall default in any of its respective obligations under
any other note or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of Maker or any subsidiary, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable; or




(v)

Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 33% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of Maker or (d) except as set
forth on Schedule 3(a)(v)(d) make any distribution or declare or pay any
dividends (in cash or other property, other than common stock) on, or purchase,
acquire, redeem, or retire any of Maker's capital stock, of any class, whether
now or hereafter outstanding. “Change of Control Transaction” means the
occurrence of any of: (i) an acquisition after the date hereof by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended) of effective control (whether
through legal or beneficial ownership of capital stock of Maker, by contract or
otherwise) of in excess of 49% of the voting securities of Maker, (ii) a
replacement at one time or over time of more than one-half of the members of
Maker's board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (iii)
the merger of Maker with or into another entity that is not wholly-owned by
Maker, consolidation or sale of 33% or more of the assets of Maker in one or a
series of related transactions, or (iv) the execution by Maker of an agreement
to which Maker is a party or by which it is bound, providing for any of the
events set forth above in (i), (ii) or (iii).




(vi)

Maker shall fail to file a registration statement on a Form S-1 registering an
equity line of credit for the benefit of the Payee (“S-1”) within 60 days of
from the date of this Note.








2







--------------------------------------------------------------------------------



(vii)

Maker shall fail to obtain the effectiveness of the S-1 within 180 days from the
date of this Note.




(b)   If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), 125% of the full principal amount of this Note shall
become, at the Payee's election, immediately due and payable in cash. Commencing
5 days after the occurrence of any Event of Default that results in the
acceleration of this Note, the interest rate on this Note shall accrue at the
rate of 22% per annum, or such lower maximum amount of interest permitted to be
charged under applicable law.  The Payee need not provide and Maker hereby
waives any presentment, demand, protest or other notice of any kind, and the
Payee may immediately and without expiration of any grace period enforce any and
all of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Payee at
any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.




4.

Negative Covenants.

So long as 33% or more of the principal amount of this Note is outstanding, the
Maker will not and will not permit any of its Subsidiaries to directly or
indirectly, unless consented to in writing by the Payee:




a)

other than Permitted Indebtedness, enter into, create, incur, assume, guarantee
or suffer to exist any indebtedness for borrowed money of any kind, including
but not limited to, a guarantee, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;



b)

other than Permitted Liens, enter into, create, incur, assume or suffer to exist
any liens of any kind, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom;




c)

amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Payee;




d)

repay, repurchase or offer to repay, repurchase or otherwise acquire more than a
de minimis number of securities;




e)

pay cash dividends or distributions on any equity securities of the Maker; or

 

f)

enter into any agreement with respect to any of the foregoing.




“Permitted Indebtedness” shall mean (a) the indebtedness of the Maker existing
on the date of issuance of this Note, (b) lease obligations and purchase money
indebtedness incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets and (c)
indebtedness incurred by the Maker that does not mature or require payments of
principal prior to the Maturity Date of this Note and is made expressly
subordinate in right of payment to the indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Payee and approved by the
Payee in writing.




“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures; (b) liens imposed by law which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens, statutory
landlords’ liens, and other similar liens arising in the ordinary course of
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Maker and its consolidated
subsidiaries or





3







--------------------------------------------------------------------------------

(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or asset subject to such lien; and (c) liens of the Maker existing on the date
of issuance of this Note.




6.

No Waiver of Payee’s Rights.    All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.




7.

Modifications.   No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.




8.

Cumulative Rights and Remedies; Usury.   The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Pledge and Security Agreement, or
applicable law (including at equity). The election of Payee to avail itself of
any one or more remedies shall not be a bar to any other available remedies,
which Maker agrees Payee may take from time to time. If it shall be found that
any interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.




9.

Use of Proceeds.  Maker shall use the proceeds from this Note hereunder for
working capital purposes and not for the satisfaction of any portion of Maker’s
or any subsidiary’s debt (other than payment of trade payables in the ordinary
course of Maker's business and prior practices), to redeem any of Maker’s or any
subsidiary’s equity or equity-equivalent securities or to settle any outstanding
litigation.




10.

Collection Expenses.   If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.




11.

Severability.    If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.




12.

Successors and Assigns.   This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.




13.

Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.




14.

Due Authorization.   This Note has been duly authorized, executed and delivered
by Maker and is the legal obligation of Maker, enforceable against Maker in
accordance with its terms except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or





4







--------------------------------------------------------------------------------

declaration with, any governmental authority, bureau or agency is required in
connection with the execution, delivery or performance by the Maker, or the
validity or enforceability of this Note other than such as have been met or
obtained. The execution, delivery and performance of this Note and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto or the securities issuable upon conversion
of this Note will not  violate any provision of any existing law or regulation
or any order or decree of any court, regulatory body or administrative agency or
the certificate of incorporation or by-laws of the Maker or any mortgage,
indenture, contract or other agreement to which the Maker is a party or by which
the Maker or any property or assets of the Maker may be bound.




15.

Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.




16.

Notice.

  Any and all notices or other communications or deliveries to be provided by
the Payee hereunder, including, without limitation, any conversion notice, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Maker, or such other address or facsimile
number as the Maker may specify for such purposes by notice to the Payee
delivered in accordance with this paragraph.  Any and all notices or other
communications or deliveries to be provided by the Maker hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker, or if no such address appears, at the principal place of
business of the Payee.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

 

17.

Public Disclosure.  The Maker shall, on the business day following the date
hereof, issue a Current Report on Form 8-K, reasonably acceptable to the Payee,
disclosing the material terms of the transactions contemplated hereby, and shall
attach this Note thereto and other agreements entered into in connection
herewith.  The Maker shall consult with the Payee in issuing any other press
releases with respect to the transactions contemplated hereby.





5







--------------------------------------------------------------------------------




     The undersigned signs this Note as a maker and not as a surety or guarantor
or in any other capacity.







IFAN FINANCIAL, INC.










By:  _____________________

        Name:  J. Christopher Mizer

        Title:  President and CEO










Agreed and Acknowledged:




SBI INVESTMENTS, 2014-1







By:  _____________________

        Name:

        Title:














6







--------------------------------------------------------------------------------




Schedule 3(a)(v)(d)





7





